FILED
                            NOT FOR PUBLICATION                             JUN 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RENDY PARKER,                                    No. 08-56616

              Plaintiff - Appellant,             D.C. No. 2:07-cv-06887-AN

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                   Arthur Nakazato, Magistrate Judge, Presiding

                              Submitted June 7, 2010 **
                                Pasadena, California

Before: D.W. NELSON and GOULD, Circuit Judges, and DOWD, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable David D. Dowd, Jr., Senior United States District
Judge for the Northern District of Ohio, sitting by designation.
      Rendy Parker (“Parker”) appeals the district court’s judgment affirming the

Commissioner of Social Security’s (“Commissioner”) denial of Parker’s

application for disability insurance benefits and supplemental security income

under Titles II and XVI of the Social Security Act. At step four of the evaluation

process, the Administrative Law Judge (“ALJ”) determined that Parker’s past

relevant work was “bank collector,” which required only sedentary exertion, and

also determined on the basis of Parker’s residual functional capacity that she could

perform her past relevant work as it is generally performed in the national

economy. Parker alleges that the ALJ’s finding regarding her past relevant work

was made in error. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      We review the district court’s order affirming the Commissioner’s denial of

benefits de novo. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The

underlying decision of the ALJ, however, is entitled to deference. We will reverse

the denial of benefits only if the decision “contains legal error or is not supported

by substantial evidence.” Id. Substantial evidence means more than a mere

scintilla but less than a preponderance. Valentine v. Comm’r Soc. Sec. Admin., 574

F.3d 685, 690 (9th Cir. 2009). It also means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Id.


                                           2
      We conclude that substantial evidence supports the ALJ’s finding that

Parker was a “Collection Clerk” or “bank collector,” as that occupation is defined

in the Dictionary of Occupational Titles, No. 216.362-014.1 Parker told a

disability analyst that she worked in a bank in the collection department and that

she sat for most of the day, except when she had to retrieve files. At the hearing

before the ALJ, Parker testified, concerning her most recent employment, that she

was “working from home” and was a “loan collector.” When asked about her

duties as a “loan collector,” Parker elaborated: “We did phone work, and if the cars

were repossessed, we went out to the repo [sic] dealership and took inventory and

stuff like that.” Parker also described the collection department work as “all day

you’re on the telephone collecting payments.” Parker testified that she was

responsible for processing payments and explained that she did not have to mail

the checks because she worked “in the bank.” The ALJ also asked Parker how

many times a month she would leave the bank to perform inventory on the

repossessed cars. Parker said, “Maybe twice. It depends on if it was my vehicle

that I put out for repossession that was repossessed.” This evidence sufficiently

supports the ALJ’s finding that Parker’s past relevant work was as a “Collection



      1
              Because we affirm on substantial evidence, we do not address the
district court’s alternative harmless-error analysis.

                                          3
Clerk,” or “bank collector.” See DOT No. 216.362-014 (describing the duties as

requiring the receiving and processing of negotiable instruments and other

paperwork and acting as an agent for collections); see also Matthews v. Shalala, 10

F.3d 678, 681 (9th Cir. 1993) (concluding that the claimant’s testimony about his

past relevant work was “highly probative”).

      The ALJ concluded that Parker could perform her past relevant work at the

sedentary level as it is generally performed in the national economy, not as Parker

may have actually performed it in her particular position. See Villa v. Heckler, 797

F.2d 794, 798 (9th Cir. 1986) (“The claimant has the burden of proving an inability

to return to his former type of work and not just to his former job.”); see also Pinto

v. Massanari, 249 F.3d 840, 845 (9th Cir. 2001) (same) (citing SSR 82-61, 1982

WL 31387 (1982)). DOT No. 216.362-014, on which the ALJ relied, contemplates

a certain amount of limited standing that Parker was able to perform. Id.

(“Sedentary work . . . may involve walking or standing for brief periods of time.”).

      In the circumstances here, the ALJ was not required to seek the input of a

vocational expert. See Matthews, 10 F.3d at 681 (“The vocational expert’s

testimony was thus useful, but not required.”). We do not address the merits of

Parker’s contention that the agency allegedly made a prior finding regarding her

past relevant work because Parker did not raise that issue before the district court


                                           4
and therefore waived it. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir.

2006).

         AFFIRMED.




                                        5